Citation Nr: 0717279	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  02-22 208	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from December 1966 to December 
1968, and from March 1970 to September 1972.

This appeal to the Board of Veterans Appeals (Board) arises 
from May and August 2002 ratings actions that denied service 
connection for PTSD.

In December 2003, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.

By rating action of October 2002, the RO denied service 
connection for diabetes mellitus.  The veteran filed a Notice 
of Disagreement in December 2002, and the RO issued a 
Statement of the Case in December 2005, but the veteran did 
not perfect an appeal by filing a Substantive Appeal.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished. 

2.  The veteran has a diagnosis of PTSD, and has alleged 
experiencing stressful events in service, specifically, 
performance of graves registration services including morgue 
duties processing human remains and personnel effects.

3.  The veteran did not engage in combat with the enemy in 
service.

4.  The occurrence of the veteran's claimed inservice 
stressful experiences has been corroborated by available 
service records and other credible supporting evidence.

5.  The diagnosis of PTSD is supported by a verified 
stressor.

  
CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f), 4.125 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In view of the favorable disposition of the claim for service 
connection, the Board finds that all notification and 
development action needed to render a fair decision on the 
claim on appeal has been accomplished.

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.        38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a 
link, established by medical evidence, between current 
symptoms and an inservice stressor; and credible evidence 
that the claimed inservice stressor actually occurred.  See 
38 C.F.R. 3.304(f).
 
In this case, the veteran alleges that he has PTSD as a 
result of having experienced stressful events in service, 
specifically, performance of graves registration services 
including morgue duties processing human remains and 
personnel effects.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary, depending upon whether a veteran engaged 
in "combat with the enemy" in service.  The Court has held 
that the VA must make a specific finding as to whether a 
veteran engaged in combat.  See Gaines v. West, 11 Vet. 
App. 353, 359 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (October 18, 1999).  If 
the evidence establishes that a veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, then his lay testimony alone may establish the 
occurrence of the claimed inservice stressor, and no further 
development or corroborative evidence is required, provided 
such testimony is "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Cohen,    10 Vet. App. at 146-47; Zarycki, 6 Vet. 
App. at 98.  If, however, the VA determines either that a 
veteran did not engage in combat with the enemy, or that he 
did engage in combat, but that the alleged stressor is not 
combat-related, his lay testimony, by itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen, 10 Vet. 
App. at 147; Zarycki, 6 Vet. App. at 98.

The veteran does not contend that he engaged in combat with 
the enemy in service.  Under such circumstances, 
corroboration of the occurrence of the veteran's claimed 
inservice stressful experiences is necessary.  In this case, 
the veteran served in Vietnam from December 1967 to December 
1968, July 1970 to July 1971, and March to August 1972.  DD 
Form 214 for the veteran's first period of active service 
documents his morgue duties.  Moreover, the record contains 
corroboration of those duties.  In an October 2004 statement, 
a service comrade stated that he knew that the veteran's 
duties in service in Vietnam were to bag and ship bodies.  

On February 1989 VA examination, the veteran complained of 
flashbacks, nightmares, startle responses, frequent upset, 
nervousness, increased anger, decreased sociability, and 
disorderly conduct associated with his military service in 
Vietnam. 

An April 1991 decision of the Social Security Administration 
found the veteran disabled from June 1989 due to disabilities 
including an affective disorder and a depressive neurosis 
that slightly restricted his activities of daily living and 
moderately limited his social functioning.  

On October 1992 VA psychiatric examination, the veteran gave 
a long history of depression and a low mood, with poor sleep 
and concentration and fatigue.  A survey of symptoms also 
disclosed difficulties with anti-social traits and some 
difficulties recalling his Vietnam war experiences.  He also 
reported PTSD symptoms including disturbing dreams 
accompanied by awakening and shakes.  He stated that he did 
not talk about his Vietnam war experiences and refused to 
elaborate.  After examination, the impressions were 
dysthymia, history of depression, consider PTSD, and anti-
social personality traits. 

On January 1993 VA psychiatric examination, the veteran's 
complaints included anxiety, irritability, a startle 
reaction, poor sleep, low energy, and inability to relax.  
After examination, the impressions were histories of 
polysubstance abuse and major depressive disorder, probable 
borderline intellectual function, and cluster B personality 
traits.        
 
March 2000 VA outpatient psychiatric records show the 
veteran's complaints of anxiety, depression, and intrusive 
thoughts and dreams of Vietnam, and the impressions included 
anxiety, questionable history of PTSD, and anti-social 
personality traits.  In May, he described a number of very 
painful Vietnam experiences and scenes of death, and the 
impressions included PTSD symptoms by history.  In August, he 
reported flashbacks/intrusive recollections of service-
related activities, including men in body bags, which caused 
anxiety and interfered with daily functioning.  

On November 2000 VA psychiatric examination, the veteran 
complained of anxiety, tension, flashbacks, and sleep 
disturbances related to his experiences in Vietnam.  He 
stated that he was assigned morgue duties for 2 years during 
his 1st period of service and picked up dead bodies, which 
caused him much stress.  He complained of recurrent auditory 
and visual hallucinations wherein he saw images of bodies and 
people calling his name.  After mental status examination, 
the diagnosis was moderately severe, chronic PTSD.  The 
examining physician noted that the stressors described by the 
veteran indicated traumatic exposure which had resulted in 
symptoms of PTSD, and he opined that the veteran met the full 
criteria for PTSD as evidenced by exposure to his described 
traumatic event in Vietnam, a vivid recollection of the 
event, recurrent distressing dreams of the event, isolation 
from people, difficulty falling asleep, and outbursts of 
anger.    

Subsequent VA outpatient records show continuing treatment 
and evaluation of the veteran for disabilities including PTSD 
through 2005.

In June 2002, the U.S. Armed Services Center for Unit Records 
Research furnished copies of military records documenting the 
history of the missions and locations of the veteran's 
military unit in 1968.  Those records documented that unit's 
performance of laundry and bath services, as well as graves 
registration services including search and recovery, and 
processing remains and personnel effects.    

In view of the service records documenting the veteran's 
morgue and graves registration duties during his first period 
of active service, the post-service statement of a service 
comrade corroborating the veteran's graves registration 
duties in service, and the post-service medical evidence 
showing a diagnosis of PTSD linked to the veteran's stressful 
experiences as a result of such morgue duties, the Board 
finds that the criteria for service connection for PTSD are 
met.  In this regard, the Board points out that the November 
2000 VA medical opinion is the only medical opinion of record 
that addresses the question of the relationship between the 
veteran's inservice stressors and his PTSD, and the record 
contains no contrary opinion to weigh against the claim.    


ORDER

Service connection for PTSD is granted.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


